In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                     No. 02-22-00208-CV

IN RE TEXAS CONFERENCE OF                    §   Original Proceeding
SEVENTH-DAY ADVENTISTS,
SOUTHWESTERN UNION CONFERENCE                §   48th District Court of Tarrant County, Texas
CORPORATION OF SEVENTH-DAY
ADVENTISTS, TEXAS CONFERENCE                 §   Trial Court No. 048-313499-19
ASSOCIATION OF SEVENTH-DAY
ADVENTISTS, AND ALICE CASH,                  §   July 21, 2022
Relators
                                                 Opinion by Justice Wallach

                                       JUDGMENT

       This court has considered relators’ petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

the writ of mandamus and direct the trial court to vacate its April 19, 2022 order

denying “Defendants’ Motion to Reconsider Order Denying Amended Plea to the

Jurisdiction” and to render an order granting that motion and dismissing Fort Worth

Northwest Seventh-Day Adventist Church’s case for want of jurisdiction. We are

confident that the trial court will comply with these directives; the writ will issue only

if the trial court fails to do so.
      It is further ordered that real party in interest Fort Worth Northwest Seventh-

Day Adventist Church shall pay all of the costs of this proceeding, for which let

execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Mike Wallach___________________
                                        Justice Mike Wallach